Citation Nr: 0003133	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-04 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for hemorrhoids.

3.  What evaluation is warranted for the period from November 
12, 1997, for Crohn's disease with postoperative residuals of 
resection of the small and large intestine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In a February 1998 rating decision, the RO granted service 
connection for Crohn's disease and a noncompensable 
evaluation was assigned.  In a July 1999 rating decision, the 
RO assigned a 10 percent evaluation, effective November 12, 
1997.  As the 10 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is not supported by evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The veteran's hemorrhoids had their onset during service. 

3.  Since November 12, 1997, the service-connected Crohn's 
disease with postoperative residuals of resection of the 
small and large intestine is no more than moderately 
disabling.  The veteran does not have any abdominal pain and 
is not malnourished or anemic.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Hemorrhoids were incurred in service. 38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected Crohn's disease with postoperative 
residuals of the small and large intestine from November 12, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.114, Diagnostic Codes 7323, 7328, 7329 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Factual Background

Service medical records show that in November 1994, the 
veteran complained of abdominal pain and bloody diarrhea, and 
underwent a an exploratory laparotomy for perforation and 
mesenteric abscess formation with resection of the terminal 
ileum and proximal right colon.  In June 1994, the veteran 
complained of rectal bleeding.  An assessment of anterior and 
posterior midline fissures was entered.  The veteran was 
discharged from service and placed on the Temporary 
Disability Retired Pay List.  These records are silent for 
any subjective complaints or objective findings of bilateral 
carpal tunnel syndrome. 

In an April 1998 statement, submitted by [redacted], 
the veteran's father, it was reported that the veteran had 
suffered from severe attacks of Crohn's disease with frequent 
exacerabations prior to and after his discharge from the 
service in November 1997.  Mr. [redacted] further indicated 
that the veteran's condition began in May 1997 with serious 
abdominal pain and diarrhea with bloody stools, which the 
appellant treated with Prednisone burst therapy.  He related 
that a colonoscopy confirmed Crohn's disease, and that the 
veteran suffered from subsequent flare-ups in October and 
November 1997.  As a result of the flare-ups, Mr. [redacted] 
related that the appellant had to fast from eating solid food 
for three days while he took Prednisone.  The veteran was 
reported to have been on medications and to have suffered 
from two additional minor flare-ups.  

During a July 1998 VA neurological examination, the veteran 
complained of intermittent pain in his wrist for the previous 
year to year and a half.  He related that the pain began 
during service and that it was associated with typing (i.e., 
the veteran reported typing eight hours a day and that after 
two minutes, he had significant wrist pain).  The veteran 
indicated that he had to hold his wrists in a certain 
position in order to prevent them from hurting.  The examiner 
noted that during service, the veteran might have been told 
that he had carpal tunnel syndrome.  The veteran indicated 
that he was a full-time student and that if he engaged in any 
prolonged typing, his wrist pain increased.  The veteran 
denied having any paresthesias.  The examiner reported that 
the veteran was able to play racquetball without pain in his 
wrist.  

The examiner noted that the veteran had a diagnosis of 
Crohn's disease since 1994, had undergone a colonoscopy and 
had a perforated colon.  The veteran reported being on 
several medications for his Crohn's disease and that he took 
B12 shots for B12 malabsorption.  He related that his wrist 
pain was not symptomatic unless he worked extensively or 
lifted heavy items.  The appellant felt that his grip 
strength was not as good as compared to his peers.  The 
veteran's appetite and weight were stable.  The VA examiner 
opined that the veteran's complaints of wrist pain, which 
increased with repetitive movement, might have represented 
carpal tunnel syndrome but that it was unusual that there was 
no associated numbness or tingling.  The examiner suggested 
that the veteran undergo a nerve conduction study of the 
bilateral upper extremities in order to rule out carpal 
tunnel syndrome.  The examiner concluded that the veteran's 
symptoms were more likely the result of over use phenomenon 
or tendonitis.  It was reported that he may have some 
contribution of arthralgias related to Crohn's disease.

During a July 1998 VA intestine examination, the veteran's 
in-service history with respect to his Crohn's disease was 
recorded by the examiner.  The examiner indicated that over 
the previous six months, the veteran had had about three 
flare-ups of his Crohn's disease which required therapy but 
not hospitalization.  The veteran was currently on several 
medications but not steroid therapy.  He did not report 
having any abdominal pain.  The veteran related that he moved 
his bowels about two to three times a day without any 
gastrointestinal bleeding and that that was normal for him.  
The examiner noted that the veteran's appetite was good, his 
weight was stable, and that he had not undergone any further 
resections for his Crohn's disease.  The veteran reported 
having suffered from hemorrhoids but that they were not a 
current problem.  

The veteran appeared comfortable during the examination and 
not in any acute distress.  He was not anemic.  His abdomen 
was soft and nontender without any guarding or masses on 
palpation.  A perianal examination revealed a tiny fissure 
and a skin tag with no external hemorrhoids.  A rectal 
examination was normal and the rectum was empty.  In summary, 
it was the impression of the examiner that the veteran had a 
history of Crohn's disease, which was diagnosed at a 
laparotomy, and that he had undergone a right hemicolectomy 
and a terminal ileum resection in December 1994.  The 
examiner noted that the veteran's disease was maintained on 
medication, and that he had intermittent flare-ups, which 
were treated with a short course of oral steroids.  It was 
noted that while an August 1997 endoscopic and radiologic 
evaluation revealed some inflammation around the anastomotic 
site, the remainder of the colon and small bowel were normal.  
The examiner concluded that the veteran's Crohn's disease was 
in remission and that the appellant was on one medication.

An August 1998 electromyography (EMG) and nerve conduction 
study report of the upper extremities reflects that the 
veteran complained of having bilateral wrist pain as a result 
of typing.  There was no evidence of carpal tunnel syndrome 
or peripheral neuropathy in either upper extremity.  The 
veteran had tenderness in the ventral wrist regions over the 
flexor tendons of the fingers (flexor digitorum superficialis 
and flexor digitorum profundus) which the examiner opined was 
most likely chronic finger flexor tendonitis.  

II.  Analysis

1.  Service Connection Claims

The veteran is seeking service connection for bilateral 
carpal tunnel syndrome and for hemorrhoids.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to these claims and 
there is no duty to assist him further in the development of 
these claims.  38 U.S.C.A. § 5107(a). 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incidence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A.  Bilateral Carpal Tunnel Syndrome

The veteran contends that service connection should be 
granted for bilateral carpal tunnel.  However, an August 1998 
EMG report reflects that there was no evidence of any 
bilateral carpal tunnel syndrome and that the veteran's 
tenderness was most likely a result of chronic finger flexor 
tendonitis.  In fact, the veteran recently related that he 
had pain in his wrists because of typing (the appellant is a 
full time student) as opposed to service.  In short, the 
appellant has not submitted any medical or other competent 
evidence showing that he currently has bilateral carpal 
tunnel syndrome.  Rabideau v. Derwiniski, 2 Vet. App. 141, 
143 (1992).

The only evidence the veteran has offered in support of his 
claim that he has the claimed disability is his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has bilateral carpal tunnel syndrome, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability. Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

B.  Hemorrhoids

After a review of the medical evidence of record, the Board 
is of the opinion that service connection is warranted for 
the veteran's hemorrhoids.  In reaching such conclusion, the 
Board observes that the veteran was seen in service for 
anterior and posterior midline fissures and when examined by 
VA in June 1998, within a year of the appellant's discharge 
from service, there was evidence of a fissure and a skin tag.  
While the veteran was found not to have had any external 
hemorrhoids during the examination, the Board is mindful of 
the nature of hemorrhoids to manifest themselves in stages of 
activity and inactivity and therefore finds that it is 
reasonable to conclude that the veteran's hemorrhoids were 
acquired during service and therefore, service connection 
will be allowed.

III.  Increased Evaluation Claim

The veteran's claim for a rating in excess of 10 percent for 
the service-connected Crohn's disease with postoperative 
residuals of resection of the small and large intestine is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to this 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

The rating schedule does not specifically address Crohn's 
disease.  In such situations, it is permissible to evaluate 
the veteran's service-connected disorder under provisions of 
the rating schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology. 38 
C.F.R. § 4.20 (1999).  Crohn's disease is most closely 
analogous to ulcerative colitis, which is addressed in 
38 C.F.R. § 4.114, Diagnostic Code 7323.  In this case, the 
veteran filed a claim for service connection for Crohn's 
disease in November 1997.  In a February 1998 rating 
decision, the RO granted service connection for Crohn's 
Disease and assigned a noncompensable evaluation pursuant to 
Diagnostic Code 7323, effective November 12, 1997.  The 
veteran disagreed with this initial determination.  
Thereafter, in a July 1999 rating decision, the RO assigned a 
10 percent disability evaluation for Crohn's disease with 
postoperative residuals of resection of the small and large 
intestine pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 
7323-7329, reflecting that the predominant disability 
involves his Crohn's disease.  The Court has held that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14 (1999).  38 C.F.R. § 4.113 (1999).  Evaluations under 
Diagnostic Codes 7301 through 7329 will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999). 

In accordance with 38 C.F.R. § 4.114, Diagnostic Code 7323, a 
10 percent evaluation will be assigned where there is 
evidence of moderate ulcerative colitis with infrequent 
exacerbations.  A 30 percent evaluation requires moderately 
severe ulcerative colitis with frequent exacerbations.  A 60 
percent evaluation requires severe ulcerative colitis with 
numerous attacks each year, malnutrition, and only a fair 
state of health during remissions.  38 C.F.R. Part 4, 
Diagnostic Code 7323 (1999).

In accordance with 38 C.F.R. § 4.114, Diagnostic Code 7329, a 
10 percent rating will be assigned where there is resection 
of the large intestine with slight symptoms. A 20 percent 
rating contemplates moderate symptoms.  A 40 percent rating, 
the highest rating assignable, contemplates severe symptoms, 
objectively supported by examination findings.  38 C.F.R. § 
4.114, Diagnostic Code 7329 (1998). "Where residual adhesions 
constitute the predominant disability, rate under diagnostic 
code 7301."  38 C.F.R. § 4.114, Diagnostic Code 7329, Note 
(1999).

In applying the provisions of 38 C.F.R. § 4.114 (1999) to the 
instant appeal, the Board observes that the most recent VA 
examination of record reflects that the veteran had three 
flare-ups of his Crohn's disease over the previous six months 
and that he did not undergo any further resections.  
Therefore, the Board finds that the veteran's current 
disability is predominately associated with his Crohn's 
disease and it will evaluate the disability under the 
provisions of Diagnostic Code 7323.  A review of the July 
1998 VA intestine examination report reflects that there is 
no medical evidence that the veteran's service-connected 
disability has had a significant impact on his overall 
health.  In this regard, the VA examiner indicated that the 
veteran's Crohn's disease was in remission.  While the Board 
does not dispute the veteran's assertions that he has had 
flare-ups of his disability, the appellant reported only 
having three over the course of six months without requiring 
any hospitalization.  Moreover, the veteran reported having 
no abdominal pain, normal bowel movements and a stable 
weight.  There was no evidence of anemia or malnutrition.  In 
light of the foregoing, the Board concludes that the 
veteran's Crohn's disease has not been shown to have been of 
moderate severity with frequent exacerbations for any period 
of time from November 12, 1997 so as to warrant a "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether a higher rating is 
warranted under any other diagnostic code.  However, the 
disability does not more nearly approximate the criteria for 
a 20 percent rating under Diagnostic Code 7328, for resection 
of the small intestine, as there is no evidence of any 
diarrhea, anemia and an inability to gain weight (as noted 
previously, the veteran's weight has remained stable and 
there has been no evidence of anemia).  Nor is there evidence 
to support a 20 percent rating under Diagnostic Code 7329, 
for resection of the large intestine, as the veteran does not 
present with moderate symptoms objectively supported by 
examination findings.  38 C.F.R. § 4.114.  Hence, a higher 
evaluation is not warranted pursuant to Diagnostic Codes 7328 
or 7329.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
Crohn's disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).

Finally, in reaching this decision, the Board has considered 
entitlement to a higher rating on the basis of extraschedular 
evaluations, but finds that an increase on such basis is not 
warranted.  In this regard, in an exceptional case where the 
schedular evaluation is found to be inadequate, an 
extraschedular rating may be assigned.  In this case, 
however, the impairment caused by this disorder is not shown 
to cause marked interference with employment, to have 
required hospital treatment, or to be otherwise so unusual as 
to render application of the regular schedular provisions 
impractical.  Indeed, as noted in the preceding paragraphs, 
the overwhelming preponderance of the evidence shows that the 
veteran is able to maintain his studies as a full-time 
student despite any impairment caused by his service-
connected Crohn's disease.  As such, there is no basis for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the disability at issue. 

The appeal is denied. 


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for hemorrhoids is granted.

Assignment of a rating for Crohn's disease with postoperative 
residuals of resection of the small and large intestine in 
excess of 10 percent from November 12, 1997, is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

